Dear Mr. Dorroh,
This office in is receipt of your opinion request wherein you ask whether the LaSalle Parish Communications District has the authority to name and/or rename streets and roads located inside the limits of municipalities.  Receipt of LaSalle Parish Ordinance numbers 804 "Amended" and 810 is confirmed as well.
Communications Districts are creations of the governing authorities of parishes.  LSA-R.S. 33:9101(A)(1) provides that the "governing authority of any parish may by ordinance create communications districts composed of any part or all of theterritory lying wholly within the parish." (emphasis added)  As the LaSalle Parish governing authority, the Police Jury has elected to incorporate the entire parish within the auspices of the LaSalle Parish Communications District.  Ordinance 804 "Amended" provides, in pertinent part:  "a LaSalle Parish Communications District be and the same is hereby created within the Parish of LaSalle, State of Louisiana, which Communications District shall comprise and embrace all of that territory located wholly within LaSalle Parish."  Thus, it is irrelevant whether the subject streets or roads are located within or without the limits of a given municipality as the Police Jury has chosen to embrace the entirety of the parish within the purview of the Communications District.
The issue of whether the LaSalle Parish Communications District is authorized to 1) name streets and roads and/or 2) re-name streets and roads will be addressed separately.
With respect to the naming of streets or roads, the Communications Districts of the various parishes are granted this authority under LSA-R.S. 33:9102(A) to wit:
     . . . . It is the purpose of this Chapter to establish the number 911 as the primary emergency telephone number for use in communications districts created in parishes as herein provided and to provide for the identification of all streets, roads, highways, and dwelling places in such districts which are not otherwise designated by name and number, and to provide for other communication enhancements which will enable law enforcement and public safety agencies to decrease response time and improve effectiveness. (emphasis added)
As evidenced above, the Communications District is authorized and is responsible under LSA-R.S. 33:9102(A) for identification of all streets, roads, highways, and dwelling places within the districtnot otherwise designated by name and number.  As an aside, the governing authority has a concomitant grant of authority in this respect under LSA-R.S. 33:9106(D) wherein it provides,
    The governing authority of the district may identify all streets, roads, highways, and dwelling places in the district which are not otherwise designated by name and number in order to carry out the purposes of the district.
Regarding the issue of whether the LaSalle Parish Communications District is vested with authority to re-name roads and streets, different results arise.  Nothing in Part I, Chapter 31 of Title 33 and, more specifically LSA-R.S 33:9102, imparts any authority unto the Communications Districts to re-name streets or roads. LSA-R.S. 33:9102 only grants the Districts authority to identify streets and roads that "are not otherwise designated by name andnumber."  The statute is silent with respect to re-naming of streets and roads and therefore, cannot be interpreted to empower the Districts to re-name streets and roads.  This authority is apparently reserved to the governing authorities of the various parishes.
Appearing in the Louisiana Election Code, LSA-R.S. 18:201 speaks only of the governing authority when addressing the re-naming or reassignment of roads and streets and moreover, dictates the procedure by which the governing authority is to initiate same. LSA-R.S. 18:201 provides:
    A.  When the governing authority of a parish or municipality renames a street or road, or assigns a name to a previously unnamed street or road,  . ., the governing authority shall transmit a certified report of such action to the registrar of voters of the parish in accordance with the provisions of Subsection B of this Section.
    B.  (1) The report shall include but not be limited to:
        (a) The prior name and new name of the street or road which was re-named.
        (b) The prior official designation and new name of the road or street to which a name has been assigned.
            *         *         *         *         *
Thus, under LSA-R.S. 18:201, it is the governing authority of the parish that is empowered to re-name streets and roads, not the Communications Districts.
Notwithstanding the above, the directives of LaSalle Parish Ordinance 810 further supports the determination that it is the governing authority of LaSalle Parish that is responsible for the re-naming of roads and streets within the confines of the parish. LaSalle Parish Ordinance 810 states, in pertinent part,
               *         *         *         *         *
    BE IT ORDAINED . . . . No changes in roadway names will be approved for a period of twelve (12) months following the "E-911" system on-line date.  After adoption of all street and roadway names, it shall not be changed except by formal request to the governing body, by the majority of those property owners on said street or road, followed by a called public hearing.
It is clear from the above excerpt that the governing authority of LaSalle Parish has not relinquished its ultimate oversight and authority with regard to the re-naming of roads and streets that comprise and embrace all of that territory located wholly within LaSalle Parish.
In conclusion, it is the opinion of this office that the LaSalle Parish Communications District is authorized by statute to name streets and roads not otherwise designated by name and number.  In accordance with LaSalle Parish Ordinance 804 "Amended," this authority encompasses all of that territory located wholly within LaSalle Parish.  However, with respect to the re-naming of existing roads and streets, there exists no such statutory authority and per LaSalle Parish Ordinance 810, no such name changes can occur without prior formal request to the governing body by a majority of the property owners on said street or road, followed by a called public meeting.
Insofar as this opinion may differ from previous opinions of this office regarding the authority of Communications Districts to re-name roads and/or streets, namely Attorney General Opinion Number 96-194, it is noted that this opinion issues based solely upon the specific factual circumstances arising out of LaSalle Parish.
We hope this opinion sufficiently addresses your concerns and if we may be of any further assistance in this matter please do not hesitate to contact us.
With kindest personal regards, I am
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ KEVIN L. HANCHEY Assistant Attorney General